       Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 1 of 7




                      THE UNITED STATES BANKRUPTCY COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 IN RE:                                       §
                                              §
 WATSON VALVE SERVICES, INC.,                 §                CASE NO. 20-30968
                                              §
        Debtor.                               §                    (Chapter 11)


 MARGARITA FLORES,                            §
 INDIVIDUALLY AND AS                          §
 PERSONAL REPRESENTATIVE OF                   §
 THE ESTATE OF FRANK FLORES,                  §
 DECEASED, MAGGIE RIVERA and                  §
 FABIAN FLORES,                               §
                                              §
        Plaintiffs,                           §
                                              §              ADVERSARY NO. __________
 v.                                           §
                                              §
 WATSON VALVE SERVICES, INC.,                 §
 WATSON GRINDING AND                          §
 MANUFACTURING CO., KMHJ,                     §
 LTD., KMHJ MANAGEMENT                        §
 COMPANY, LLC, WESTERN                        §
 INTERNATIONAL GAS, INC. and                  §
 MATHESON TRI-GAS INC.,                       §
                                              §
        Defendants.                           §


                                  NOTICE OF REMOVAL

       Watson Valve Services, Inc. (“Debtor”) files this Notice of Removal of the state court

action styled, Margarita Flores, Individually and as Personal Representative of The Estate of

Frank Flores, Deceased, Maggie Rivera and Fabian Flores v. Watson Valve Services, Inc., Watson

Grinding and Manufacturing Co., KMHJ, Ltd., KMHJ Management Company, LLC, Western

Internal Gas, Inc. and Matheson Tri-Gas Inc., Cause No. 2020-05250 in the 295th Judicial District

Court of Harris County, Texas (“State Court Action”).


NOTICE OF REMOVAL                                                                        PAGE | 1
          Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 2 of 7




                      PROCEDURAL BACKGROUND AND NATURE OF SUIT

       1.      On January 26, 2020, Margarita Flores, Individually and as Personal Representative

of The Estate of Frank Flores, Deceased, Maggie Rivera and Fabian Flores (collectively

“Plaintiffs”) filed an Original Petition, Request for Disclosure, and Application for Temporary

Injunction against Watson Valve Services, Inc. (“Watson Valve”) and Watson Grinding &

Manufacturing Co. (“Watson Grinding”), along with KMHJ, Ltd. and KMHJ Management

Company, LLC (collectively, “KMHJ”).

       2.      In their Original Petition, Plaintiffs assert claims of negligence, gross negligence

and premises liability against the Watson Valve, Watson Grinding and KMHJ. The state court

issued no temporary injunction but did issue a temporary restraining order.

       3.      On January 31, 2020, Plaintiffs filed an amended petition, adding Western

International Gas & Cylinders, Inc. (“Western”) and Matheson Tri-Gas, Inc. (“Matheson”) as

defendants (Watson Valve, Watson Grinding, KMHJ, Western and Matheson are collectively,

“Defendants”).

       4.      On February 6, 2020 (“Petition Date”), the Debtor filed its voluntary petition under

chapter 11 of title 11 of the United States Code (“Bankruptcy Code”), commencing the

bankruptcy case captioned In re Watson Valve Services, Inc., Case No. 20-30968 in the United

States Bankruptcy Court Southern District of Texas, Houston Division (“Chapter 11 Bankruptcy

Case”).

                                      BASIS FOR REMOVAL

       5.      This Notice of Removal is filed pursuant to 28 U.S.C. § 1452, Bankruptcy Rule

9027, and Local Bankruptcy Rules 9027-1, 9027-2, 9027-3, and the General Order of Reference

entered by the District Court of this District on March 10, 2005.



NOTICE OF REMOVAL                                                                          PAGE | 2
        Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 3 of 7




        6.      The State Court Action was initiated prior to the commencement of the Chapter 11

Case. This Notice of Removal has been timely filed pursuant to Bankruptcy Rule 9027(a)(2). In

re R.E. Loans, LLC, No. 11-35865, 2012 WL 3262767, at *2 (Bankr. S.D. Tex. Aug. 8, 2012).

        7.      Venue in this Court is proper pursuant to 28 U.S.C. § 1409.

        8.      Cases subject to jurisdiction are removable under the authority of 28 U.S.C. §

1452(a) (“A party may remove any claim or cause of action . . . to the district court for the district

where such civil action is pending, if such district court has jurisdiction of such claim or cause of

action under section 1334 of this title”). The State Court Action, including all claims and causes

of action asserted, is a civil action other than a proceeding before the United States Tax Court.

The State Court Action is not a civil action by a government unit to enforce such government unit’s

police or regulatory power.

        9.      This Court has jurisdiction over this case pursuant to 28 U.S.C. § 1334(b) (federal

district courts have “original jurisdiction of all civil proceedings . . . arising in or related to cases

under title 11”). The State Court Action “arises in” or, alternatively, is “related to” a Title 11 case,

i.e. the Debtor’s Chapter 11 Bankruptcy Case. In this circuit, “related to” proceedings include any

case whose outcome “could conceivably have any effect on the administration of the estate.” In re

Wood, 825 F.2d 90, 93 (5th Cir. 1987) (emphasis added); In re Baudoin, 981 F.2d 736, 740 (5th

Cir. 1993).

        10.     The resolution of this State Court Action will have a direct impact on the

bankruptcy estate of the Debtor. The State Court Action is related to the Debtor’s Chapter 11

Bankruptcy Case because the outcome of State Court Action could conceivably change the

Debtor’s rights, liabilities, or options in a way that would have an effect upon the handling and

administration of the bankruptcy estate.



NOTICE OF REMOVAL                                                                                PAGE | 3
           Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 4 of 7




          11.     Thus, the claims asserted in the State Court Action are claims that arise in or are

   otherwise related to the Debtor’s Chapter 11 Case pursuant to 28 U.S.C. § 1334(b), and removal

   to this Court is proper pursuant to 28 U.S.C. § 1452(a).

                           CORE OR NON-CORE BANKRUPTCY JURISDICTION

          12.     This action involves the administration of the Debtor’s estate and is a proceeding

   affecting the adjustment of the debtor-creditor relationship; it is, therefore, a core proceeding under

   28 U.S.C. § 157(b)(2)(A) and (O). The claims and causes of action in the State Court Action have

   a clear and direct impact on the interests and property of the Debtor’s estate under 11 U.S.C. §541.

          13.     Upon removal of the State Court Action, the Debtor consents to the entry of final

   orders or judgment by the bankruptcy judge and anticipates seeking withdrawal of the reference

   in this case to the United States District Court for the Southern District of Texas.

                                          PARTIES AND NOTICE

          14.     Pursuant to 28 U.S.C. § 1452(a), Federal Bankruptcy Rule 9027(b), and Local Rule

   9027-1, all adverse parties are being provided with a copy of this Notice of Removal and a copy

   of this Notice of Removal is being filed with the clerk of the 295th Judicial District Court of Harris

   County, Texas.

          15.     In accordance with Local Rule 9027-1(a), the names and addresses of the parties

   and counsel in the State Court Action, who have or will be served with the notice, are as follows:

Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz         MCCOY LEAVITT LASKEY LLC
MUHAMMAD S. AZIZ, ESQ.                                    John V. McCoy
Karl P. Long, Esq.                                        Michael I. Ramirez
800 Commerce Street                                       N19 W24200 Riverwood Dr., Suite 125
Houston, TX 77002                                         Waukesha, WI 53188
ATTORNEYS FOR PLAINTIFFS                                  ATTORNEYS FOR WATSON GRINDING AND
                                                          MANUFACTURING CO.




   NOTICE OF REMOVAL                                                                              PAGE | 4
           Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 5 of 7




Bruce J. Ruzinsky                                        GIEGER, LABORDE & LAPEROUSE L.L.C.
JACKSON WALKER L.L.P.                                    Ernest P. Gieger, Jr.
1401 McKinney, Suite 1900                                701 Poydras Street, Suite 4800
Houston, Texas 77010                                     New Orleans, Louisiana 70139
                                                         ATTORNEYS FOR WATSON VALVE SERVICES, INC.
AND

Robert C. Turner
17070 Dallas Parkway,
Dallas, Texas 75248
ATTORNEYS FOR KMHJ

Mary-Olga Lovett
State Bar No. 0789289
GREENBERG TRAURIG, LLP
1000 Louisiana, Suite 1700
Houston, TX 77002

AND

Christopher M. LaVigne
Daniel P. Elms
Samuel G. Davison
GREENBERG TRAURIG LLP
2200 Ross Avenue, Suite 5200
Dallas, Texas 75201
ATTORNEYS FOR DEFENDANTS WESTERN
INTERNATIONAL GAS & CYLINDERS, INC. AND
MATHESON TRI-GAS INC.

                                       PROCESS AND PLEADINGS

          16.     Pursuant to Bankruptcy Rule 9027(a)(1) and Local Bankruptcy Rule 9027-1(b),

   true and correct copies of all process and pleadings filed in the State Court Action (as set forth in

   the attached Exhibit A) have been provided.

          17.     In the State Court Action, citations were issued as to all Defendants on January 27,

   January 31, and February 5, 2020. Citations were served on KMHJ, Matheson, and Western and

   the return of the citation was filed on February 11 and 12, 2020.

          18.     In accordance with Bankruptcy Rule 9027(c), the Debtor will promptly file a notice

   of the filing of this Notice of Removal in the State Court Action.

   NOTICE OF REMOVAL                                                                            PAGE | 5
        Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 6 of 7




       WHEREFORE, the Debtor notifies the United States Bankruptcy Court for the Southern

District of Texas, Houston Division, that the State Court Action is hereby removed in its entirety

to this Court pursuant to 28 U.S.C. § 1452(a) and Bankruptcy Rule 9027.

       Dated: April 20, 2020                 Respectfully submitted,

                                             MCDOWELL HETHERINGTON LLP

                                             By: /s/ Jarrod B. Martin
                                             Jarrod B. Martin
                                             Texas Bar No. 24070221
                                             Kate H. Easterling
                                             Texas Bar No. 24053257
                                             Avi Moshenberg
                                             Texas Bar No. 24083532
                                             1001 Fannin Street
                                             Suite 2700
                                             Houston, TX 77002
                                             P: 713-337-5580
                                             F: 713-337-8850
                                             E: Jarrod.Martin@mhllp.com
                                             E: Kate.Easterling@mhllp.com
                                             E: Avi.Moshenberg@mhllp.com

                                             AND

                                             GIEGER, LABORDE & LAPEROUSE, LLC

                                             By: /s/ Brendan P. Doherty
                                             Ernest P. Gieger
                                             Texas Bar No. 24054169
                                             Brendan P. Doherty
                                             Texas Bar No. 24075923
                                             5151 San Felipe, Suite 750
                                             Houston, Texas 77056
                                             Telephone: (832) 255-6000
                                             Facsimile: (832) 255-6001
                                             Email: egieger@glllaw.com
                                             Email: bdoherty@glllaw.com

                                             COUNSEL FOR WATSON VALVE SERVICES, INC.




NOTICE OF REMOVAL                                                                         PAGE | 6
           Case 20-30968 Document 143 Filed in TXSB on 04/20/20 Page 7 of 7




                                    CERTIFICATE OF SERVICE


            I certify that on April 20, 2020, a true and correct copy of the foregoing Notice was served
   via first class mail (without attachments) to the following individuals no later than the next day
   after filing:

Abraham, Watkins, Nichols, Sorrels, Agosto & Aziz        MCCOY LEAVITT LASKEY LLC
MUHAMMAD S. AZIZ, ESQ.                                   John V. McCoy
Karl P. Long, Esq.                                       Michael I. Ramirez
800 Commerce Street                                      N19 W24200 Riverwood Dr., Suite 125
Houston, TX 77002                                        Waukesha, WI 53188
ATTORNEYS FOR PLAINTIFFS                                 ATTORNEYS FOR WATSON GRINDING AND
                                                         MANUFACTURING CO.

Bruce J. Ruzinsky                                        GIEGER, LABORDE & LAPEROUSE L.L.C.
JACKSON WALKER L.L.P.                                    Ernest P. Gieger, Jr.
1401 McKinney, Suite 1900                                701 Poydras Street, Suite 4800
Houston, Texas 77010                                     New Orleans, Louisiana 70139
                                                         ATTORNEYS FOR WATSON VALVE SERVICES, INC.
AND

Robert C. Turner
17070 Dallas Parkway,
Dallas, Texas 75248
ATTORNEYS FOR KMHJ

Mary-Olga Lovett
State Bar No. 0789289
GREENBERG TRAURIG, LLP
1000 Louisiana, Suite 1700
Houston, TX 77002

AND

Christopher M. LaVigne
Daniel P. Elms
Samuel G. Davison
GREENBERG TRAURIG LLP
2200 Ross Avenue, Suite 5200
Dallas, Texas 75201
ATTORNEYS FOR DEFENDANTS WESTERN
INTERNATIONAL GAS & CYLINDERS, INC. AND
MATHESON TRI-GAS INC.

                                                         /s/ Jarrod B. Martin
                                                         Jarrod B. Martin

   NOTICE OF REMOVAL                                                                            PAGE | 7
